—Judgment, Supreme Court, Bronx County (Caesar Cirigliano, J.), rendered November 2, 2001, convicting defendant, after a jury trial, of assault in the second degree and criminal possession of a weapon in the fourth degree, and sentencing her to a term of six months concurrent with five years probation, unanimously affirmed.
The challenged portions of the People’s summation did not deprive defendant of a fair trial (see People v D’Alessandro, 184 AD2d 114, 118-119 [1992], lv denied 81 NY2d 884 [1993]). Contrary to defendant’s arguments, the prosecutor did not attempt to provide his own expert opinion or misstate the facts. Instead, he drew reasonable inferences from the evidence that were addressed to the jurors’ common sense. The prosecutor did not misstate the law of justification, but merely summarized relevant evidence. Concur — Nardelli, J.P., Tom, Andrias, Sullivan and Friedman, JJ.